Citation Nr: 1417293	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-33 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than January 28, 2008, for the grant of service connection for bilateral healed tympanic membrane perforation.  

2.  Entitlement to a rating in excess of 40 percent for chronic prostatitis with secondary bladder floor compression.  

3.  Entitlement to a compensable rating for bilateral healed tympanic membrane perforation.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to August 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from several rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

An August 2011 rating decision granted service connection for bladder floor compression as secondary to the already service-connected chronic prostatitis.  The 40 percent rating assigned to the chronic prostatitis was continued, and the RO made clear that the bladder floor compression was being rated as part of the prostatitis to avoid pyramiding.  

An October 2011 rating decision granted service connection for bilateral healed tympanic membrane perforation and assigned an effective date of January 28, 2008.  A February 2013 rating decision denied a compensable rating for the bilateral healed tympanic membrane perforation.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in October 2013 on the issues of entitlement to an effective date earlier than January 28, 2008, for the grant of service connection for bilateral healed tympanic membrane perforation, and entitlement to a rating in excess of 40 percent for chronic prostatitis with secondary bladder floor compression.  A transcript is of record.  The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The Veteran submitted additional evidence directly to the Board in October 2013, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2013). 

The Board notes at this juncture that service connection for rhinitis was denied in a February 2013 rating decision.  The Veteran filed a timely notice of disagreement (NOD) in February 2013 and a statement of the case (SOC) was issued in August 2013.  The Veterans Appeals Control and Locator System (VACOLS) reveals that a VA Form 9 was received in November 2013 and a supplemental SOC (SSOC) was issued in February 2014, but that the issue has not been certified to the Board.  As such, the Board does not currently have jurisdiction of this claim and it will not be addressed in this decision.  

The issue of entitlement to a rating in excess of 10 percent for bilateral sensorineural hearing loss has been raised by the record, see May 2012 statement in support of claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to a compensable rating for bilateral healed tympanic membrane perforation is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for right ear drum perforation that was received on January 28, 2008.

2.  Service connection for right ear drum perforation was denied in a May 2008 rating decision; the Veteran did not file a timely appeal.  

3.  The Veteran indicated a desire to reopen a claim for service connection for right ear drum perforation in July 2009.  

4.  The RO declined to reopen the claim in a September 2009 rating decision; the Veteran filed a timely NOD in October 2009 but withdrew his NOD in November 2009.

5.  The Veteran filed a claim to reopen ear drum perforation in April 2010; the RO initially confirmed and continued the previous denial in a March 2011 rating decision and the Veteran submitted a timely NOD in May 2011.  

6.  In an October 2011 rating decision, the RO granted service connection for bilateral healed tympanic membrane perforation and assigned an effective date of January 28, 2008.  

7.  The Veteran did not submit a claim for service connection for bilateral ear drum perforation prior to the date of receipt of his original claim on January 28, 2008.  

8.  In October 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim for entitlement to a rating in excess of 40 percent for chronic prostatitis with secondary bladder floor compression.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 28, 2008, for the grant of service connection for bilateral healed tympanic membrane perforation have not been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a rating in excess of 40 percent for chronic prostatitis with secondary bladder floor compression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an AOJ, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's assertion that he is entitled to an effective date earlier than January 28, 2008, for the grant of service connection for bilateral healed tympanic membrane perforation, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has obtained service treatment records and has assisted the Veteran in obtaining evidence, to include VA and private treatment records.  All known and available records relevant to the issue being adjudicated on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim being adjudicated at this time.


Earlier Effective Date

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2012).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

The Veteran filed a claim for service connection for right ear drum perforation that was received by the RO on January 28, 2008.  In a May 2008 rating decision, the RO denied service connection for right ear drum perforation.  The Veteran did not submit a timely appeal.  The Veteran indicated a desire to reopen a claim for service connection for right ear drum perforation in July 2009.  In a September 2009 rating decision, the RO declined to reopen the claim.  The Veteran filed a timely NOD in October 2009 but withdrew his NOD in November 2009.  The Veteran attempted to reopen a claim for service connection for ear drum perforation in April 2010.  The RO initially confirmed and continued the previous denial in a March 2011 rating decision.  The Veteran submitted a timely NOD in May 2011.  In an October 2011 rating decision, the RO granted service connection for bilateral healed tympanic membrane perforation and assigned an effective date of January 28, 2008.  

The Veteran essentially argues that he filed a claim for service connection in July 2007, after he was diagnosed by VA with healing perforated tympanic membranes.  See October 2013 hearing transcript.  

There is no indication that the Veteran submitted a claim, formal or informal, prior to January 28, 2008, the date on which his original claim for service connection for right ear drum perforation was received.  See 38 C.F.R. §§ 3.151, 3.155 (2013).  No correspondence was received from the Veteran prior to this date that indicated an intent to apply for service connection, despite the Veteran's assertions that he submitted a claim in July 2007.  The Board has also reviewed the VA treatment records to see if perhaps an informal claim for service connection was included in any progress notes.  Although it is clear that the Veteran sought treatment in July 2007 with a pertinent chief complaint of feeling clogged on the right ear, there is no indication that he planned to file a claim for service connection related to this complaint.  

The Board notes at this juncture that the rules governing the effective date for an award based on a claim reopened after final adjudication are the same as those governing service connection for an original claim, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See 38 C.F.R. §3.400(r) (2013).  The procedural history in this case, which was noted in detail above and which, in summary, involves withdrawal of a NOD pertaining to the original denial of service connection with several attempts to reopen made prior to the final attempt in April 2010, leads the Board to find that the RO granted the Veteran a benefit in assigning an effective date of January 28, 2008, the date on which his original claim for service connection was received, rather than a date based on any of his multiple claims to reopen, which were all filed after January 28, 2008.  

The Board also notes the Veteran's assertion at the time of his October 2013 hearing that, in essence, he is entitled to punitive damages because VA insisted for many years that he did not have a service-connectable disability involving perforated ear drums, as well as his assertion in an October 2013 statement in support of claim that he is entitled to punitive damages because he had claimed and continually appealed denials of service connection for perforated ear drums based on VA's assertion that there was no record of perforation in his service treatment records.  The Board interprets these statements as an assertion that the Veteran wants an effective date going back to when the perforation occurred.  Although it has been determined that the Veteran's bilateral healed tympanic membrane perforation is related to service, it does not follow that just because service connection is warranted, the effective date of a grant of service connection should be during the time frame in which the incident that formed the basis of the grant occurred, since doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

The effective date currently assigned for service-connected bilateral healed tympanic membrane perforation is the earliest possible effective date under the applicable legal criteria.  For the foregoing reasons, the claim for entitlement to an effective date prior to January 28, 2008, for the grant of service connection for bilateral healed tympanic membrane perforation is denied.

Withdrawal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In October 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claim for entitlement to a rating in excess of 40 percent for chronic prostatitis with secondary bladder floor compression.  See hearing transcript.  As he has withdrawn his appeal concerning this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed. 



ORDER

An effective date earlier than January 28, 2008, for the grant of service connection for bilateral healed tympanic membrane perforation is denied.  

The issue of entitlement to a rating in excess of 40 percent for chronic prostatitis with secondary bladder floor compression is dismissed.


REMAND

A February 2013 rating decision denied a compensable rating for the bilateral healed tympanic membrane perforation.  A timely NOD was filed in February 2013.  See VA Form 9.  There is no indication that a SOC has been issued to the Veteran addressing this claim.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case with respect to the issue of entitlement to a compensable rating for the bilateral healed tympanic membrane perforation.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  This issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


